Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment, filed 7/12/21, has been entered. Claims 1-11 and 22-30 remain pending.


Claim Rejections - 35 USC § 112
Claims 22-25, 29 and 30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 22 limitations, directed to a device/base station, comprising a single element: processing circuitry, are claiming a device without a structure. Adding a second element, like a memory or an interface, to the processing circuitry, creates a device with a simple structure and overcome the rejection.
Other claims are rejected as the dependent claims.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, 10, 11, 22-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 9,591,545) and further in view of Legg (US 9,622,139) and Kim (US 9,924,422).
Regarding claims 1 and 22, Tamura substantially teaches one or more non-transitory computer-readable storage media (NTCRSM) comprising instructions, when wherein execution of the instructions by one or more processors of a user equipment (UE) is to cause the UE (a terminal operating with a base station in a wireless communication system, as described on 5:34-50, wherein the terminal operation is implemented by a processor and software, as described on 25:50-26:5) to:
identify, from a received message, a conditional handover. (CHO) command, wherein the CHO is to indicate a first condition and a second condition, wherein the first condition is to indicate a condition to execute a handover (HO) of the CHO and the second condition is to indicate a condition to not execute the HO, wherein the second condition is based at least in part on a determination of how long a network should reserve resources for the UE in consideration of the handover performance (the terminal/UE1 receives the conditional handover command from the source network entity SNE1 to perform handover to the target network entity TNE, as shown on Fig. 1 and 7:1-54, wherein the command may include 14 conditions, as described on  7:55-10:55, particularly the fist condition/condition 1, determining the HO, based on the quality of the target cell being superior to the serving/current cell of the UE1, as described on 8:10-52, and the second condition/condition 5, imposing a time limit for the conditional HO and halting the HO operation, when it is longer than the time limit, defined to minimize the reserved resources for the UE handover, as described on 9:28-43);

perform an HO procedure when the first condition is met (the fist condition corresponds to condition 1, which starts handover on determination that the quality of the target cell is superior than the quality of the serving/current cell of the UE1, as described on 8:10-52) before the second condition is met (performing the HO operation before/within the time limits of the condition 5, as described on 9:28-43); or
discard the CHO when the second condition is met and the first condition is not met (avoiding handover to the worse target cell, ignoring the fact that the HO operation can be performed within the acceptable time limit per condition 5, as the handover to the worse call is a meaningless operation, regardless its duration).
Tamura does not teach using RRC messages for delivering the handover commands and using the first condition based at least in part on a determination of how long a network should reserve resources for the UE in consideration of the handover performance.
Legg teaches performing a handover operation for a UE, as shown on Fig. 1 and described on 1:21-64, wherein the messaging between the UE and the base stations performed by the RRC protocol, as described on 2:26-56.
Kim teaches performing a handover operation for a UE, based on a Measurement and a Measuring Report, as shown on Fig. 9 and described on 11:58-13:15, wherein the Measurement comprises arranging the corresponding resources for comparison of the source and neighbor cells signals with a threshold for a predetermined measurement time, as described on 16:6-64.
A combination of Tamura teaching with Legg and Kim teachings as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill 
In addition, regarding claim 22, Tamura teaches using a base station in the communication wireless system, as described on 5:43-55, which inherently comprises a radio control circuitry, because it is essential for the communication with UEs, as described 1:17-53, and Legg teaches the base station using a processor and corresponding circuitry, as described on 6:30-55, to perform the steps of the base station corresponding to the steps of the UE, as described above.
Regarding claims 2 and 5, Tamura teaches condition 5, comprising a time limit with the start on the receiving of the conditional handover command, as described on 9:13-27, and condition 1.
Regarding claim 3, Tamura teaches using the timer for the individual target cell handover, as described on 10:56-11:20.
Regarding claim 6 and 7, Legg teaches SINR, as criteria for the handover, and using a measurement report, as described on 5:39-6:7.
Regarding claim 8, Tamura teaches a UE1 comprising a control section 103 to perform measurements of the cell reference signals for their strength to prepare a measurement report to be transmitted to the base station by the transmission section 105, as shown on Fig. 2 and described on 11:40-12:19.
Regarding claims 10 and 11, Tamura teaches transmitting Random Access Preamble on the completing the handover, as described on 7:55-65, or according to Legg teaching, the corresponding RRC messages, shown on Fig. 1 and described on 2:26-35.
Regarding claim 23, Legg teaches RRC signaling to and from the UE, as shown on Fig. 1 and described on 1:48-2:55.
Regarding claim 24, Legg teaches the base station to receive the HO confirm message 11 from the UE to indicate the successful completion of the handover, as shown on Fig. 1 and described on 2:26-35.
Regarding claim 25, Legg teaches the base station to perform the handover based on the quality of the signal, as shown on Fig. 1 and described on 3:20-53.
Regarding claims 29 and 30, Legg teaches the source base station sending the final information to the target base station and the target base station sending the UE Context Release message to the source base station using X2 link, as shown on Fig. 1 and described on 2:36-47.  

Claims 4, 9, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Legg and Kim, as applied to claims 1 and 2 above, and further in view of Susitaival. (US 2019/0281511).
Regarding claim 4, Tamura in view of Legg and Kim substantially teaches a conditional handover operation performed for the UE between two base stations using a validity timer (see the rejections above for details).
Tamura in view of Legg and Kim does not teach using plural target base stations/cells.
Susitaival teaches a wireless system comprising plural base stations or cells AN12 and a wireless device /UE 16 performing handover or reselection according to the conditional handover command 22 to the plurality/set of target cells, as shown on Fig. 1 and described on [0035]-[0038], utilizing a validity timer, as described on [0048].

Regarding claim 9, Susitaival teaches reselecting a new cell with a better quality parameters and discarding the outstanding conditional HO command, as shown on Fig. 4 and described on [0084]-[0088]. 
Regarding claims 27 and 28, Susitaival teaches using plural cells or beams, as the possible candidates for the UE handover, as described on [0063], wherein the UE 16 can use multiple candidate/target links, with the configurations same or different, as described on [0049], which comprise the corresponding validity timers with the durations according to the candidate/target links, as described on [0048].


Allowable Subject Matter
Claim 26 is objected to, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claims  1 and 22 have been considered but are moot because the new ground of rejection rely on new reference (Kim), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461